Case: 17-13737   Date Filed: 08/09/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13737
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-22669-CMA



MARTIN JAY WALTERS,

                                                           Plaintiff-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
STATE ATTORNEY FOR MIAMI-DADE COUNTY,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 9, 2018)

Before WILLIAM PRYOR, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-13737     Date Filed: 08/09/2018    Page: 2 of 6


      Martin Walters, pro se, appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 civil-rights lawsuit. Three days after the complaint was docketed, the court

screened his complaint, dismissed it sua sponte for failure to state a claim, and

instructed the clerk to close the case. See 28 U.S.C. § 1915(e). On appeal, Walters

argues that he supplied the court with sufficient facts to state a claim, even if those

facts were contained within exhibits attached to his complaint.           After careful

review, we vacate and remand.

      We review de novo a district court’s sua sponte dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state claim. Leal v. Ga. Dep’t of Corr., 254 F.3d

1276, 1278–79 (11th Cir. 2001).          Dismissals under § 1915(e)(2)(B)(ii) are

governed by the same standard as dismissals under Fed. R. Civ. P. 12(b)(6).

Mitchell v. Farcass, 112 F.3d 1483, 1390 (11th Cir. 1997). However, pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed. Id.

      In dismissing Walters’s complaint under § 1915(e)(2), the district court

stated that, as best it could tell, Walters brought claims for malicious prosecution

and false imprisonment, among other allegations. The court found, however, that

the complaint did not allege sufficient facts to establish the elements of these

causes of action. While some of the attached exhibits appeared to contain relevant

factual allegations, the court explained, these exhibits did not “comport with the


                                           2
              Case: 17-13737     Date Filed: 08/09/2018    Page: 3 of 6


Federal Rules.” And his other exhibits did not “have any obvious connection to his

claims,” nor did he bother to explain their significance. The court concluded that

Walters’s filings did not “provide a short and plain statement” of his claim, as

required by Rule 8(a)(2), Fed. R. Civ. P., nor were his claims “limited to a single

set of circumstances,” as required by Rule 10(b), Fed. R. Civ. P. Finding that

Walters failed to state a claim even under “the relaxed pleading standard afforded

to pro se litigants,” the court dismissed the complaint and directed the clerk to

close the case.

      Although the district court styled its order as a dismissal for failure to state a

claim, its reasoning extended beyond the legal sufficiency of the factual allegations

in Walters’s complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A]

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” (quotation marks omitted)). The court faulted

the complaint for violating Rules 8 and 10, and it disregarded factual allegations in

certain exhibits because the exhibits did not “comport with the Federal Rules.”

These statements would be at home in an order deeming the complaint a “shotgun

pleading,” which is another way of saying that a complaint fails to serve one of its

core functions: “to give the defendants adequate notice of the claims against them

and the grounds upon which each claim rests.”           Weiland v. Palm Beach Ct.

Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir. 2015) (“Complaints that violate


                                           3
                 Case: 17-13737       Date Filed: 08/09/2018        Page: 4 of 6


either Rule 8(a)(2) or Rule 10(b), or both, are often disparagingly referred to as

‘shotgun pleadings.’”).

       Of course, the district court also expressly stated that it was dismissing the

complaint for failure to state a claim to relief.               And it found that Walters’s

complaint failed to allege any facts to show the elements of the two claims

identified by the court. However, as the court recognized, adequate review was

impeded by the complaint’s “voluminous” nature, its failure to comply with the

federal rules, and Walters’s failure to explain the relevance of numerous exhibits.

       In any case, whether the district court’s dismissal was based on the

complaint’s violations of Rules 8 and 10 or on the substantive deficiencies of its

allegations, or some combination of both, we conclude that the court should have

permitted Walters at least one opportunity to replead his complaint before

dismissing the action with prejudice.1

       To the extent the district court dismissed Walters’s complaint as a shotgun

pleading, the court ought to have given him the opportunity to replead, with

instructions. See Byrne v. Nezhat, 261 F.3d 1075, 1133 & n.113 (11th Cir. 2001)

(“[I]f, in the face of a shotgun complaint, the defendant does not move the district

       1
          Although the district court did not expressly say that the dismissal was “with prejudice,”
it operated as such a dismissal because an involuntary dismissal, other than for lack of
jurisdiction, improper venue, or lack of an indispensable party, is with prejudice unless the court
otherwise specifies, which it did not. See Fed. R. Civ. P. 41(b); Weissinger v. United States, 423
F.2d 795, 799 (5th Cir. 1970) (en banc). Further, a dismissal for failure to state a claim
“unambiguously constitutes a ruling on the merits.” Borden v. Allen, 646 F.3d 785, 812 (11th
Cir. 2011) (quotation marks omitted).
                                                 4
              Case: 17-13737     Date Filed: 08/09/2018   Page: 5 of 6


court to require a more definite statement, the court, in the exercise of its inherent

power, must intervene sua sponte and order a repleader.”); see also Vibe Micro,

Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018) (“[A] district court must

sua sponte give [the plaintiff] one chance to replead before dismissing his case

with prejudice on non-merits shotgun pleading grounds . . . [and] should explain

how the offending pleading violates the shotgun pleading rule so that the party may

properly avoid future shotgun pleadings.”); Weiland, 792 F.3d at 1321 n.10 (“[T]he

district court ought to take the initiative to dismiss or strike the shotgun pleading

and give the plaintiff an opportunity to replead.”). Plus, the court’s dismissal in

this case operated as a dismissal with prejudice, see Fed. R. Civ. P. 41(b), which is

generally not appropriate for a plaintiff’s failure to comply with court rules absent

additional findings that were not made here. See Weiland, 792 F.3d at 1321 n.10.

      Similarly, to the extent the district court dismissed the complaint for the

legal insufficiency of its factual allegations, a pro se plaintiff ordinarily must be

given at least one chance to amend the complaint before the district court dismisses

the action with prejudice. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

The court did not provide Walters that opportunity. While leave to amend need not

be granted if amendment would be futile, the court made no finding of futility. See

id. And given the need for repleader in any event, we decline to address the issue




                                          5
              Case: 17-13737    Date Filed: 08/09/2018   Page: 6 of 6


of futility in the first instance.   Accordingly, Walters should be given an

opportunity to amend his complaint on remand.

      For the reasons stated, we vacate the dismissal of Walters’s complaint and

remand for further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                         6